         CASE 0:20-cv-02215-MJD-TNL Doc. 10 Filed 12/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Lannon Lavar Burdunice,                             Case No. 20-cv-2215 (MJD/TNL)

                        Petitioner,

  v.                                                               ORDER

  State of Minnesota,

                        Respondent.


       Petitioner Lannon Lavar Burdunice requests leave to file a petition for a writ of

coram nobis attacking the validity of a 2011 conviction for assault incurred in state court.

See ECF No. 8. The motion is denied. Although the Court may in some circumstances

consider a petition for a writ of coram nobis attacking the validity of a federal conviction,

see Baranski v. United States, 880 F.3d 951, 954 (8th Cir. 2018), it lacks jurisdiction to

consider a petition for a writ of coram nobis attacking the validity of a state conviction, see

White v. Polk County Attorney’s Office, 670 F. App’x 902, 903 (8th Cir. 2016) (per

curiam); Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003) (collecting cases). “[T]he

common law scope of coram nobis was a writ from the judgment-issuing court to itself,

granting itself power to reopen that judgment. It is not a writ that one court may issue to

another.” Rawlins v. Kansas, 714 F.3d 1189, 1196 (10th Cir. 2013); see, e.g., Korematsu

v. United States, 584 F. Supp. 1406, 1412 (N. D. Cal. 1984) (petition for writ of coram

nobis “is appropriately heard by the district court in which the conviction was obtained”).

To the extent that Burdunice seeks to challenge the 2011 conviction, he must do so through

                                              1
         CASE 0:20-cv-02215-MJD-TNL Doc. 10 Filed 12/23/20 Page 2 of 2




a petition for a writ of habeas corpus (as he has done in this matter with respect to his 2018

convictions). That such a habeas petition may be subject to procedural limitations is not,

by itself, a basis for invoking coram nobis relief.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that the motion for leave to file a petition for a writ of coram

nobis [ECF No. 8] is DENIED.




Date: December       22      , 2020                      s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  Burdunice v. State of Minnesota
                                                  Case No. 20-cv-2215 (MJD/TNL)




                                              2
